                             Case 1:19-cv-03729-DLF Document 35-1 Filed 07/12/21 Page 1 of 6


#        File Name/Link                                                    Bates Start   Bates End
    1    2015 COST RECOVERY001                                             688           690
    2    2015 BM - Closeout Summary.pdf                                    465           465
    3    2015 BM - Project Log.pdf                                         523           528
    4    2015 BM - BLM Contracts.pdf                                       343           464
    5    2015 BM - Travel Per Person.pdf                                   529           531
    6    2015 BM - Vehicle Utilization.pdf                                 532           532
    7    2015 BM - Misc Supplies and Equip.pdf                             466           521
    8    2016 CRA signed Decision 1-31-17                                  786           788
    9    2016 BM - CRA Closeout - Summary Table_Final.pdf                  720           720
    10   2016 BM - CRA Closeout - Project Labor Table_Final.pdf            713           719
    11   2016 BM - CRA Closeout - Contracting Table_Final.pdf              712           712
    12   2016 BM - CRA Closeout - Travel Table_Final.pdf                   721           722
    13   2016 BM - CRA Closeout - Vehicle Utilization Table_Final.pdf      723           723
    14   2016 BM CRA Closeout - Misc Supplies and Equip Table_Final.pdf 724              725
    15   2016 Event BLM Misc receipts                                      789           862
    16   2017 BM - CRA Closeout Decision                                   1243          1245
    17   2017 BM - CRA Closeout - Summary Table_Final                      1242          1242
    18   2017 BM - CRA Closeout - Attachment 1 Project Labor Table         1157          1164
    19   2017 BM - CRA Closeout - Attachment 2 BLM Contracts               1165          1233
    20   2017 BM - CRA Closeout - Attachment 3 Travel Expenses             1234          1236
    21   2017 BM - CRA Closeout - Attachment 4 Vehicle Utilization Expenses1237          1237
    22   2017 BM - CRA Closeout - Attachment 5 Misc Purchases Table        1238          1241
    23   2018 CRA Closeout Misc Receipts 03-29-2019                        2029          2129
    24   2018 CRA Closeout_Gov_t Contracts 03-29-2019                      2130          2754
    25   2018 CRA Decision Signed 03-29-2019                               2755          2771
    26   2020-02-13 2019 BM CRA Closeout Decision                          3643          3661
    27   2020-07-06 Burning Man SOR (2019)                                 11685         12037
    28   2012_08_19_BMAN_PAY_CAP_WAIVER_SIGNED                             83            83
    29   2017-04-29 Burning Man SOR (2016)                                 9963          10625
    30   2018-04-24 Burning Man SOR (2017)                                 10712         11132
    31   DD Ops Briefing Paper_Mission Critical                            6507          6508
    32   2017 Pay Cap DOI Authorization_Signed                             1457          1457
                         Case 1:19-cv-03729-DLF Document 35-1 Filed 07/12/21 Page 2 of 6


33   PIM 2018-010 - Mission Critical designation for Burning Man Event 8049       8050
34   2019-06-27 Burning Man SOR (2018)                                  11185     11601
35   2019-09-30 - IBLA 2019-109 - BLM Answer                            3568      3631
36   2020-02-28 FINAL 2019 After Action Review for BMP                  3671      3684
37   Briefing Paper_AAR Procedures                                      4819      4820
38   BM 2016 - Incident Action Plan - Final_MP_BLM                      4402      4418
39   BM 2017 - Incident Action Plan_FINAL.pdf                           4419      4434
40   2019 IAP                                                           3261      3366
41   LT 2012 Burning Man Summary Final (2) (1)                          7782      7782
42   2016-04-26 Burning Man SOR (2015)                                  8765      9873
43   2019-02-22 2018 Burning Man Labor                                  11161     11184
44   2020-01-29 2019 Burning Man Labor                                  11638     11684
45   2018-06-25 - BLM Answer IBLA 2018-086                              2869      2938
46   IM 2018-015 - LE Staffing Reqs for FY 2018 Special Events          7702      7705
47   2019-11-11 Burning Man Reply (2018)                                11602     11637
48   2019-02-06 P-IM LE Staffing Reqs for Special Events and High-Use R 11159     11160
49   2016 blm CAD extract report - BATES                                ER00001   ER00085
50   2017 blm CAD extract report - BATES                                ER00086   ER00115
51   2018 blm CAD extract report - BATES                                ER00116   ER00137
52   2019 blm CAD extract report - BATES                                ER00138   ER00166
53   State Director Briefing Paper_LE Staffing                          8587      8588
54   2014-09-24 LE Staffing Requirements for FY15 Special Events and Hig8762      8764
55   BLM IM 2015-133 LE Staffing wAttach1                               4351      4354
56   IM 2016-146                                                        7698      7701
57   Final 2017 BLM Burning Man Event AAR                               7154      7181
58   2015 BLM Burning Man AAR_Final                                     304       342
59   2015 CR Decision Original Scan                                     691       702
60   BRC_Legal_2016_notice_of_appeal                                    4745      4749
61   DOI-BLM-NV-W03500-2015-0020-DR                                     6532      6536
62   BRC 2015 CRA Appeal Cover Letter                                   4519      4522
63   2019-07-05 questions                                               3468      3469
64   2019-07-09 Email - Response to MB                                  3472      3474
65   2019-07-09 Email - CM Response to MB                               3470      3471
                         Case 1:19-cv-03729-DLF Document 35-1 Filed 07/12/21 Page 3 of 6


66   H_2930_1_FINAL                                                   7352      7598
67   Public_Health_and_Safety_at_the_Burning_Man_Event                8141      8166
68   2014 FINAL DECISION TO BRC FOR CRA REFUND March 26 201 266                 279
69   Attachment 1 - 2013 Cost Recovery Close Out                      4028      4109
70   Project Log 2012 BM Event 04.25.13 (2)                           8138      8140
71   State Director Briefing Paper_Mission Critical                   8589      8590
72   2017 BP_BurningMan_BLM_medical                                   1358      1361
73   Section 9 Burning Man 2017 Medical Threat Assessment_Redacted    8563      8584
74   Burning Man DOI-BLM-NV-W030-2012-0007-Final EA                   4835      5177
75   Burning_Man_Event_SRP-Draft_EIS_Vol2                             5362      5567
76   2019 MOUs                                                        3367      3418
77   2016 Cost Recovery Agreement - Signed by BRC                     770       777
78   Fresh Look Final Draft July 11                                   7273      7294
79   FONSI_Burning_Man 2012-2016                                      7268      7272
80   2016 BLM signed SRP                                              704       706
81   2016_12_15 BLM to BRC Cover Letter and SRP Evaluation FINAL 1072           1077
82   2016_FINAL_BM PostEvent Inspection_Report_wAttachment1           1081      1101
83   BRC AAR_FINAL_2016_12_22                                         4648      4697
84   BLM 2016 AAR Cover Letter Signed                                 4296      4296
85   2015 BRC AAR Final smaller                                       535       687
86   BRC 2015 - BLM Answer (as filed)                                 4466      4518
87   2017 BRC AAR Final                                               1362      1419
88   Manual 1323.pdf                                                  7783      7837
89   BRCAAR2014Finalcd                                                4760      4806
90   BRC_Letter_March_12_2015_Enclosure_Safety_Health_Security (1) 4750         4759
91   NVNW03500-15-01_-_SRP                                            8024      8025
92   BRC Request for Indirect Waiver - 3-3-2016                       4729      4744
93   2016-03-18_Mack to Barnes_Re Cost Recovery Estimate for 2016 Burn1103      1106
94   2015 BRC AAR Cover Letter to BLM                                 533       534
95   2016_06_27_BMAN_WHITE_PAPER_COST_RECOVERY_PIRTLE1029                       1034
96   BLM Response to BRC 2015 CRA Appeal Cover Letter_05-05-2016 4355           4356
97   2016_Direct Signature_Req for CRA                                1078      1080
98   2016_06_22_BMAN_WHITE_PAPER_CAD_REPORTS_YOUNG 1016                         1017
                        Case 1:19-cv-03729-DLF Document 35-1 Filed 07/12/21 Page 4 of 6


 99   2016_06_23_BMAN_WHITE_PAPER_EMERGENCY_DESIGNATIO1018                     1028
100   BRC 2016 CRA Funds Addition Letter_06-29-2016                4640        4643
101   2016 CR Estimate-Agreement_Burning Man Event_7-22-2016       778         785
102   2016-07-29 BRC letter to BLM 2016 CRA comments.pdf           1126        1131
103   2016-08-02 BLM letter to BRC letter.pdf                      1132        1133
104   BLM_BRC signed 2016 CRA                                      4367        4374
105   2016 BLM SRP signed Decision                                 707         711
106   2017 Burning Man Phase 1 CRA Estimate_BLM _ BRC_signed       1438        1445
107   2017 Cover Letter Phase 2 CRE_Sent to BRC                    1454        1455
108   2017 Phase 2 CRA Hours                                       1460        1471
109   BRC Proposal for BLM Medical                                 4720        4728
110   BLM response to BRC re medical - 6-5-17                      4361        4361
111   2017 Phase 2 CRA Cover Letter from BRC to BLM July 27 2017   1458        1459
112   2018-01-19 CRA1_Cover Letter.pdf                             2847        2847
113   2018-02-09 CRA Phase 1 - BRC Signed                          2848        2855
114   Email from BRC to BLM re questions - 2-15-18                 6564        6570
115   2017 BRC Qs Part 1                                           1420        1424
116   State Director Briefing Paper_Employee Safety at Burning Man 8585        8586
117   2018 Phase 2 CRA Attachment 1_Cost Tables                    2779        2781
118   2018-07-06_BM_CoverLetter_CRAPhase2.pdf                      2945        2946
119   2018 CRA Phase 2 _signed                                     2772        2775
120   2019-02-06 CoverLetter_CRA_Phase1                            3422        3423
121   2019-02-25 CoverLetter_CRA_SignedPhase1                      3440        3440
122   2019-06-25 CRA Phase 2 Cover Letter & Agrmnt                 3459        3467
123   2019-07-12 BMP ltr to BLM regarding CRA Phase 2 Qs           3475        3475
124   2019-08-19 CRA Phase 2 Letter and Agreement signed           3495        3504
125   Burning_Man_Event_SRP-Final_EIS_Vol1                         5568        5741
126   BLM0018531_Final Signed ROD                                  4375        4392
127   2018-06-01_SignedCoverLetter_CRAPhase2_2018BurningMan.pdf 2866           2867
128   Permits for Recreation on Public Lands 67 FR 61732.pdf       8035        8048
129   2019-04-18 planning teamresponse                             3447        3452
130   BRC 2016 - Statement of Reasons                              4590        4639
131   2016 Burning Man Fed RegNotice_Map_NewsRelease               762         769
                         Case 1:19-cv-03729-DLF Document 35-1 Filed 07/12/21 Page 5 of 6


132   IBLA 2017-126 -BLM Answer to Statement of Reasons (as filed)   7608       7665
133   BLM 2016 AAR Final                                             4297       4334
134   2018-08-29 NonCompliance_TierOneIssue.pdf                      2956       2958
135   2018 Suicide Attempt CAD Report                                2808       2810
136   2018 Event BRC purports is 8.28 unreported SA                  2776       2777
137   2018 SA no notification                                        2782       2791
138   bp mustreport                                                  4450       4451
139   2018-07-05 Email re SA numbers at BMAN.pdf                     2941       2944
140   reply to RA 7-6-2018                                           8312       8313
141   Public_Health_and_Safety_at_the_Burning_Man_Event_Revised      8167       8196
142   BLM 2016 AAR Stats                                             4335       4336
143   BLM Burning Man LE Positions_Permit Cap_City Population 2010_204340       4340
144   2018 BM PMS                                                    1601       1635
145   2016-07-22 M.BensonMail - Re_ CAD Reports SOW _2016 Event.pdf 1120        1125
146   2016-06-17 Mack to Benson_Re Medical Trailer MOU.pdf           1108       1109
147   Briefing Paper - LE Substation                                 4816       4818
148   2015_06_08_BMAN_PAY_CAP_WAIVER_SIGNED                          703        703
149   2016_08_08_SOW_BLM_OLES_BMAN_2016_MICROWAVE_WIR 1064                      1071
150   2016-08-08_SOW_BLM_OLES_BMAN_2016_NETWORK_SERVIC 1134                     1143
151   Final 2017_MOU SOW_CAD Service_for BLM_to BRC                  7205       7216
152   Final 2017_MOU SOW_MICROWAVE WIRELESS INTERNET_for 7217                   7224
153   2019-07-17 response letter to July 11 CRA Phase 2              3476       3477
154   BM 2018 OMU Overview                                           4438       4440
155   Burning Man 2018 SRP Stipulations - SIGNED                     4822       4834
156   BurningMan.safetyletterresponse.finaldraft.April 21 (3) (1)    6444       6487
157   BLM 20 Issues and Concerns Response Letter                     4291       4295
158   Final 2014 BLM BMan Operational Assessment (1)                 7110       7153
159   08-26-2018 Update re gate closed                               9          10
160   2014-09-24 IM-2014-149 Attachment 1                            12038      12038
161   2017 BM CRA Phase 1_Briefing Paper to SD                       01302      01304
162   2017 BM Event Decision Document_Signed                         01305      01310
163   2017 Phase 2 CRA Labor $                                       01472      01487
164   2019-02-25 CRA_Phase1_Signed                                   03441      03446
                         Case 1:19-cv-03729-DLF Document 35-1 Filed 07/12/21 Page 6 of 6


165   bp special agent                                               04462      04465
166   BRC 2016 SRP Application                                       04644      04647
167   im2014-032_attachment 1                                        07706      07707
168   Scanned 2017 BLM BM Operation Misc Purchase Receipts_R-1 thru R08314      08404
169   Scanned 2017 BLM BM Operation Misc Purchase Receipts_R-60 thru 08405      08453
170   Section 9 Burning Man 2017 Medical Threat Assessment_Redacted  08563      08584
